United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     _____________

                                    No. 99-3177WA
                                    _____________

United States of America,                  *
                                           *
              Appellee,                    * On Appeal from the United
                                           * States District Court
       v.                                  * for the Western District
                                           * of Arkansas.
David Pardue,                              *
                                           * [Not To Be Published]
              Appellant.                   *
                                      ___________

                               Submitted: September 6, 2000
                                   Filed: September 19, 2000
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       David Pardue appeals from the District Court's1 order finding him in violation of
the conditions of his supervised release, and modifying those conditions. As to the
finding of a violation, we hold that this issue is not ripe for decision. The District Court
did not revoke Mr. Pardue's supervised release, nor did it impose any punishment for
the violation it found. As to the modification of the conditions of supervised release,


       1
        The Hon. H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
we see no error of fact or law, especially in view of the fact that Mr. Pardue, through
counsel, agreed to the modification.

      Affirmed.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-